Exhibit 10.1


    FIRST AMENDMENT TO LEASE AGREEMENT
 
This FIRST AMENDMENT TO LEASE AGREEMENT (this "Amendment") is entered into as of
September 4, 2019, by and between SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC,
a Delaware limited liability company ("Landlord"), and ALLOGENE THERAPEUTICS,
INC., a Delaware corporation ("Tenant").
 
    RECITALS
 
A.    Landlord and Tenant are parties to that certain Lease Agreement dated as
of February 19, 2019 (the "Original Lease").
B.    Pursuant to the Original Lease, Landlord leases to Tenant, and Tenant
leases from Landlord, certain space (the "Premises") consisting of approximately
117,889 rentable square feet of space (inclusive of approximately 4,325 rentable
square feet of mezzanine area) comprising the entire interior of that certain
building to be constructed and located at 7400 Gateway Boulevard, Newark,
California (the "Building"), as more particularly described in the Original
Lease.
C.    Pursuant to Paragraph 1(c) of the Original Lease, Tenant was granted a
right of early access to the Premises, subject to the terms and conditions
contained in such Paragraph 1(c).
 
D.    Tenant has requested that Landlord grant Tenant even earlier access to a
certain portion of the Premises than the access rights provided by Paragraph
1(c) of the Original Lease.
 
E.    As a result of such request, Landlord and Tenant desire to amend the
Original Lease to, among other things, (i) grant Tenant a right of earlier
access to a certain portion of the Premises, and (ii) modify the scope of the
Landlord Work and the Tenant Improvements, all in accordance with the terms and
conditions set forth below.
    
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
 
1.Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Original Lease. The
Original Lease, as amended hereby, shall herein and hereafter be referred to as
the "Lease." All references in the Lease to the "Lease" shall herein and
hereafter refer to the Original Lease, as amended hereby.
2.    Earlier Access. Subject to all Legal Requirements and Private
Restrictions, Tenant may enter that certain portion of the Premises depicted on
Exhibit A attached hereto (the "First Amendment Early Access Portion"), [i]
approximately five (5) business days following the date Landlord completes
installation of all of the fire sprinklers within the Building (but excluding
the installation of the fire sprinklers under the mezzanine within the Building)
(the “Sprinkler Work”) for the sole purposes of taking certain preparatory and
mobilization measures in connection with performing the Tenant Improvements
(including taking measurements and delivering toilets/wash stations, but in no
event commencing construction or


1201967v5
1

--------------------------------------------------------------------------------

Exhibit 10.1


delivering construction materials), and (II) approximately ten (10) business
days following the date Landlord completes the Sprinkler Work, for the sole
purposes of constructing the Tenant Improvements only (and not for the purpose
of installing Tenant's furniture, fixtures and equipment), all in accordance
with the terms and conditions contained in Exhibit B attached to the Original
Lease, and taking other preparatory measures; provided, however, that Tenant
shall not unreasonably interfere with the completion of any of the Landlord Work
and/or any Punchlist Items. Landlord and Tenant shall reasonably cooperate (and
shall cause their respective contractors, subcontractors and agents to
cooperate) with each other in good faith to reasonably accommodate the
construction scheduling of each party and in order that the work being performed
by each party may be completed without material interference with the completion
of the work being completed by the other party and without increase in cost to
the other party; provided, however, notwithstanding the foregoing or anything
herein to the contrary, Tenant acknowledges and agrees that in the event there
is any conflict between the construction scheduling or activities for completion
of Tenant's work and the Landlord Work, the completion of the Landlord Work
shall take priority over the completion any Tenant's work and Tenant shall not
interfere with (and Tenant shall cause its contractors, subcontractor and agents
to not interfere with) the completion of the Landlord Work. Without limiting the
other terms and conditions contained herein and/or in Paragraph 1(c) of the
Original Lease, as a condition to Tenant's right to such early entry into the
First Amendment Early Access Portion, Tenant shall be required to comply with
all of the provisions of the Original Lease including, without limitation, the
insurance and indemnity provisions contained in the Original Lease and with the
provisions of the Original Lease governing the Tenant Improvements, but
excluding only the obligation to pay Base Rent and Operating Expenses.
Notwithstanding the foregoing or anything to the contrary contained in the
Original Lease, in no event shall Tenant be permitted to stage and/or store any
improvements, furniture, fixtures and/or equipment outside of the Building
during any such early access period granted pursuant to this Section, and in no
event shall Tenant access or enter into any portion the Premises until such time
as Tenant has delivered to Landlord written evidence that Tenant has fulfilled
its obligation to provide insurance pursuant to the provisions of the Lease.
This Section does not grant rights for Tenant and/or any Tenant Party to enter
into any other portion of the Premises other than the First Amendment Early
Access Portion (nor shall Tenant and/or any Tenant Party be permitted to enter
into any such other portions of the Premises except as expressly permitted by
Paragraph 1(c) of the Original Lease). Such early entry to the First Amendment
Early Access Portion in and of itself will not advance the Commencement Date.
Tenant shall have no obligation to pay any Base Rent, utilities, or Operating
Expenses until the Commencement Date has occurred, whereupon, subject to the
Base Rent Credit, Base Rent, utilities, and Operating Expenses shall immediately
commence. During any such early entry, Landlord shall not be responsible for any
loss, including theft, damage or destruction to any work or material installed
or stored by Tenant at the Premises or for any injury to Tenant or any Tenant
Party. Landlord shall continue to have the right to post appropriate notices of
non-responsibility in connection with any early entry by Tenant. Landlord
anticipates completing the Sprinkler Work on or about September 23, 2019
(subject to extension for Force Majeure and/or Tenant Delays). Landlord shall
notify Tenant approximately one (1) week prior to the scheduled completion of
the Sprinkler Work to confirm that the completion of the Sprinkler Work is on
schedule, and, if not on schedule, the anticipated completion date.
3.    Landlord Work. Tenant acknowledges and agrees that as inducement for
Landlord allowing Tenant to access and begin work in the First Amendment Early
Access Portion of the Premises prior to the date that Landlord would otherwise
be obligated pursuant to Paragraph 1(c) of the Original Lease, the Landlord Work
shall exclude and Landlord shall no longer be under any obligation to complete
any of the following work (which work was previously included as part of the
Landlord Work and Base Building


1201967v5
2

--------------------------------------------------------------------------------

Exhibit 10.1


Specifications) and in no event shall Tenant be compensated (nor shall the
Tenant Improvement Allowance be increased except as set forth in Section 5 of
this Amendment below) for such reduction in the scope of the Landlord Work
and/or modification to the Base Building Specifications:
(a)    Painting of the interior of the tilt-wall panels within the Building;
(b)    Painting of any interior columns and beams within the Building; and
(c)    Scrubbing and/or sealing the Building slab.
4.    Tenant Improvements. Tenant acknowledges and agrees that as an inducement
for Landlord allowing Tenant to access and begin work in the First Amendment
Early Access Portion of the Premises prior to the date that Landlord would
otherwise be obligated pursuant to Paragraph 1(c) of the Original Lease, the
following work shall now be included within the scope of the Tenant Improvements
(such additional work shall hereinafter be referred to collectively as,
"Additional Tenant Improvements") and Tenant shall be obligated to complete the
same (in accordance with the terms and conditions contained in Exhibit B
attached to the Original Lease) at Tenant's sole cost and expense (subject to
use of funds from the Tenant Improvement Allowance, as applicable):
(a)    Paint the interior of all concrete walls and all gypsum board walls with
two (2) coats of white latex paint.  Such work shall include painting the full
panel area up to the roof of the Building but may exclude portions of the
concrete walls which will be covered by Tenant Improvements;
(b)    Paint interior and exterior of the electrical room of the Premises with
two (2) coats of white latex paint;
(c)    Paint the interior side of all hollow metal man doors and frames with two
(2) coats of white latex paint;
(d)    Paint all interior steel columns (including brace frame) (i) up to ten
(10) feet above finished floor level utilizing OSHA yellow and (ii) ten (10)
feet above finished floor level to bottom of truss utilizing white paint (in
each case no less than one coat primer and two coats finish);
(e)    Seal all areas of the Building slab that will not be receiving alternate
floor finishes in conjunction with the Tenant Improvements.
(f)    Scrub Building slab and seal with two (2) coats Shur-Seal (or equivalent
as may be approved by Landlord) per product recommendations;
(g)    Tenant shall ensure that the floor slab surface is mechanically and
chemically scrubbed to remove all traces of the chemical bond breaker and curing
compound and the floor is tested in accordance with applicable ASTM Standard
prior to any floor finish installation (in connection with related floor finish
to be installed with the Tenant Improvements). ASTM Standards F710, F1869 and
F2170 require the Building to be at occupied temperature and humidity when the
floor is tested for relative humidity or moisture vapor emission rates. Tenant
and Tenant’s contractors must coordinate with Landlord the installation of floor
finishes following the commissioning of the RTU’s and Building acclimation.


1201967v5
3

--------------------------------------------------------------------------------

Exhibit 10.1


5.    Additional Tenant Improvement Allowance. In consideration of Landlord
being relieved of the work described in Section 3 above, subject to and in
accordance with the terms and conditions contained in Exhibit B attached to the
Original Lease, Landlord and Tenant hereby agree that Tenant shall be entitled
to an increase to the Tenant Improvement Allowance in the amount of Twenty-Six
Thousand Dollars ($26,000.00); provided, however, that such additional Tenant
Improvement Allowance shall be disbursed by Landlord solely for the cost
incurred relating to the Additional Tenant Improvements set forth herein.
6.    Severability. Any provision of this Amendment which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provisions shall remain in full force and
effect.
7.    Estoppel. Tenant warrants, represents and certifies to Landlord that to
the best of Tenant’s knowledge, as of the date of this Amendment: (a) Landlord
is not in default under the Lease; and (b) Tenant does not have any defenses or
offsets to payment of rent and performance of its obligations under the Lease as
and when same becomes due.
8.    Authority. Tenant has full power and authority to enter into this
Amendment and the person signing on behalf of Tenant has been fully authorized
to do so by all necessary corporate or partnership action on the part of Tenant.
9.    Further Assurances. Each of the parties hereto agrees to execute and
deliver all such further documents and to take all such further actions as may
be reasonably requested by the other party hereto to effectuate fully the terms
and provisions of this Amendment, provided such documents or actions do not
limit, reduce or impair the rights of the party upon whom such request is made.
10.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of Landlord, its successors and assigns and Tenant and its permitted
successors and assigns.
11.    Original Lease in Full Force. Except for those provisions which are
inconsistent with this Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Original Lease shall remain unmodified and in full force and
effect. Landlord and Tenant ratify the Original Lease, as amended hereby.
12.    Electronic Signatures; Counterparts. Each party hereto, and their
respective successors and assigns shall be authorized to rely upon the
signatures of all of the parties hereto on this Amendment which are delivered by
PDF or other electronic means as constituting a duly authorized, irrevocable,
actual, current delivery of this Amendment with original ink signatures of each
person and entity. This Amendment may be executed in counterparts, each of which
shall be deemed an original part and all of which together shall constitute a
single agreement.
[SIGNATURE PAGE FOLLOWS]


 


1201967v5
4

--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, this Amendment is executed as of the day and year first set
forth above.
 
LANDLORD:
 
SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC,
a Delaware limited liability company
 


By:     /s/ Timothy Schaedler                                
Name:     Timothy Schaedler        
Title:     Local Partner            
 
TENANT:
 
ALLOGENE THERAPEUTICS, INC.,
a Delaware corporation




By:     /s/ Alison Moore                                    
Name:     Alison Moore                
Title:     Chief Technical Officer            
 
 


1201967v5
5

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A


DEPICTION OF FIRST AMENDMENT EARLY ACCESS PORTION


exhibit101image1.jpg [exhibit101image1.jpg]


1201967v5
Exhibit A—Page 1